Citation Nr: 0618678	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  04-19 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral ankle 
disability.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) on a direct basis or as due to 
herbicide exposure.

4.  Entitlement to service connection for spondylolisthesis, 
status post lumbar laminectomies, claimed as a back injury.

5.  Entitlement to service connection for bilateral 
osteoarthritis of the knees.

6.  Entitlement to service connection for osteoarthritis of 
the right hip.

7.  Entitlement to service connection for chronic draining of 
the olecranon bursa of the right elbow, claimed as a right 
arm condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on a period of active duty from January 
1968 to January 1970. Service personnel records in the 
veteran's claims file verify his status as a combat veteran, 
specifically his receipt of the Combat Infantryman Badge 
(CIB).  See 38 U.S.C.A. § 1154(b) (West 2002).

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision rendered by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The issues of entitlement to service connection for lumbar 
spondylolisthesis, bilateral osteoarthritis of the knees, 
osteoarthritis of the right hip, and chronic draining of the 
olecranon bursa of the right elbow are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran does not have a current bilateral ankle 
disability.  

2.  The veteran does not have a current right shoulder 
disability.  

3.  The veteran served in the Republic of Vietnam between 
January 1969 and January 1970.

4.  COPD is first shown more than one year after the 
veteran's separation from service, and is not related to 
events, disease, or injury during military service.


CONCLUSIONS OF LAW

1.  A bilateral ankle disability was not incurred or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

2.  A right shoulder disability was not incurred or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

3.  COPD was not incurred in or aggravated by service, and is 
not presumed to have been incurred during service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 1137, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection 

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  Also, 
certain disorders like arthritis may be presumed to have been 
incurred during service when manifested to a compensable 
degree within a specified time (usually one year) following 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309 
(2005).  


In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

For injuries that are alleged to have been incurred in 
combat, 38 U.S.C.A. § 1154(b) provides a relaxed evidentiary 
standard of proof to determine service connection.  See 
Collette v. Brown, 82 F.3d 389 (1996).  VA regulations 
provide that in the case of any veteran who has engaged in 
combat with the enemy in active service during a period of 
war, satisfactory lay or other evidence that an injury or 
disease was incurred or aggravated in combat will be accepted 
as sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
service, even though there is no official record of such 
incurrence or aggravation.  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2005); see generally Peters v. 
Brown, 6 Vet. App. 540, 543 (1994).  However, the reduced 
evidentiary burden only applies to the question of service 
incurrence, and not to the question of either current 
disability or nexus to service, both of which generally 
require competent medical evidence.  See Brock v. Brown, 10 
Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 
521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

Bilateral Ankle and Right Shoulder Disabilities

Service medical records do not show that the veteran had any 
complaints, treatment, or diagnoses of right shoulder or 
bilateral ankle disabilities during active service.  The 
veteran's service enlistment and separation examination 
reports, dated in January 1968 and January 1970 respectively, 
do not show any ankle or shoulder findings.  Under 38 
U.S.C.A. § 1154(b), the Board will apply a reduced 
evidentiary burden to the question of service incurrence 
concerning injuries that are alleged to have been incurred in 
combat.  In this case, the claimant is a combat veteran who 
reports that he injured his ankles and right shoulder during 
active service when jumping out of helicopters while carrying 
heavy equipment.  The Board finds that his statements 
constitute satisfactory lay evidence that bilateral ankle and 
right shoulder injuries were incurred in combat, as the 
evidence is consistent with the circumstances, conditions and 
hardships of his active military service.

However, even with consideration of 38 U.S.C.A. § 1154(b), 
competent medical evidence of record does not show that the 
veteran suffers from current right shoulder or bilateral 
ankle disabilities.  Service connection requires the 
diagnosis of a current, chronic disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Consequently, claims for 
entitlement to service connection for right shoulder or 
bilateral ankle disabilities are not warranted.  As the Board 
finds that the preponderance of the evidence is against these 
claims, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107 (West 2002).  

COPD

The veteran is entitled to a presumption of service 
connection if he is diagnosed with certain enumerated 
diseases associated with exposure to certain herbicide 
agents.  See 38 C.F.R. §§ 3.307, 3.309 (2005); 38 U.S.C.A. § 
1116 (West 2002 & Supp. 2005).  A veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform disease consistent 
with chloracne; Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes); Hodgkin's 
disease; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; multiple myeloma; respiratory cancers (cancers of the 
lung, bronchus, larynx, or trachea); soft-tissue sarcoma; and 
chronic lymphocytic leukemia.  See 38 C.F.R. § 3.309(e) 
(2005).  

The diseases listed at § 3.309(e) must have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  See 38 C.F.R. § 
3.307(a)(6)(ii) (2005).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See 67 Fed. Reg. 42600-42608 (2002).

Exposure to Agent Orange is conceded in this case, as service 
personnel records show that the veteran did serve in the 
Republic of Vietnam between January 1969 and January 1970.  
In this case, the veteran's diagnosed disability of COPD is 
not classified as one of the enumerated diseases associated 
with Agent Orange exposure under 38 C.F.R. § 3.309(e) (2005).  
Consequently, the veteran's claim must be denied on this 
basis.  However, the regulations governing presumptive 
service connection for Agent Orange do not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  See Combee v. Brown, 34 F.3d 1039 (1994).  
Accordingly, the Board will proceed to evaluate the veteran's 
claim under the provisions governing direct service 
connection, 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303.

Service medical records indicate that the veteran suffered 
from an isolated upper respiratory infection during active 
service in March 1968, which was long before he went to 
Vietnam in January 1969.  However, the veteran's service 
medical records, including his January 1970 service 
separation examination report, showed no findings of a 
chronic respiratory disability during active service.  


Private treatment records also show treatment for various 
respiratory disabilities including bronchitis, possible 
bulbous emphysema, sinusitis, upper respiratory infection, 
and COPD in August 1975, October 1978, January 1991, and May 
1998.  The August 1975 private treatment record showed 
treatment for chronic bronchitis and indicated that the 
veteran complained of coughing since being involved in a 
house fire during 1970.  In addition, a January 1991 private 
treatment record noted a positive history of smoke inhalation 
with secondary chronic bronchitis.  

Establishing service connection for a disability requires the 
existence of a relationship or connection between that 
disability and a disease or injury incurred in service.  
Medical statements from the veteran's private physician dated 
in March 2003 and January 2004 show a confirmed diagnosis of 
COPD.  The physician indicated that the veteran developed a 
"persistent bronchial infection" during active service and 
that, after the initial infection, the veteran had frequent 
episodes of persistent coughing, losing his breath, and 
dyspnea during that next year in service and for the rest of 
his life.  It was noted that the veteran's "pulmonary status 
continued deteriorating" with exposure to outdoor hazards, 
extreme weather conditions, and combat conditions while 
stationed in Vietnam.  Thereafter, the physician stated that 
the veteran "is disabled as a result of any one of the 
numerous conditions that I have mentioned, and we have no 
reservations in declaring this a direct result of his 
military exposure".    

The Board finds these private medical statements to be 
entitled to little probative value.  The Court has held that 
medical opinions, which are speculative, general or 
inconclusive in nature, cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).  Further, the history upon which the physician's 
opinion is based is contrary to the evidence of record.  The 
veteran's available service medical records do not show that 
he suffered from a "persistent" respiratory infection 
during active service; rather, they show a single episode of 
upper respiratory infection.  Also, significantly, the 
private treatment records indicate that the veteran suffered 
from smoke inhalation and chronic bronchitis after 
involvement in a house fire in 1970 after separation from 
active service.  As Dr. Coffey's medical statements are based 
on the veteran's reported history, which is not consistent 
with more contemporaneous treatment records, they has little 
probative value.  See Black v. Brown, 5 Vet. App. 177 (1993) 
(an opinion that is based on history furnished by the veteran 
that is unsupported by clinical evidence is not probative); 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that a 
bare transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional); Wood v. Derwinski, 1 
Vet. App. 190, 191-192 (1991) (an opinion may be discounted 
if it materially relies on a layperson's unsupported history 
as the premise for the opinion).  

Unfortunately, even applying the reduced evidentiary burden 
under 38 U.S.C.A. § 1154(b) and assuming that the veteran 
suffered from a chronic respiratory disability during his 
combat service, the Board finds that competent medical 
evidence of record does not show that the veteran suffers 
from a current respiratory disability that is etiologically 
related to disease, injury, or events during active service.  
Rather, Dr. Coffey attributes the veteran's current 
disability to disease during basic training.  As the Board 
finds that the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107 (West 2002).  Consequently, 
entitlement to service connection for COPD is also not 
warranted on a direct basis.

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be given to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In the present case, a substantially complete application for 
the veteran's service connection claims was received in 
January 2003.  Thereafter, in a May 2003 rating decision the 
RO denied the veteran's claims for entitlement to service 
connection for bilateral ankle, right shoulder, and 
respiratory disabilities.  Letters dated in February 2003 and 
June 2005 issued by the RO complied with the four notice 
requirements listed above.  Moreover, to the extent that the 
veteran was not specifically advised to submit any pertinent 
evidence in his possession by these letters, he was given the 
text of 38 C.F.R. § 3.159 in the October 2003 statement of 
the case (SOC).  Consequently, he was aware of this 
provision.  

VA provided notice to the veteran both before and after the 
May 2003 rating decision.  Nevertheless, the Board finds that 
any defect with respect to the timing of the notice was 
harmless error.  The content of the notice fully complied 
with the requirements of U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005), and Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Further, after the notice was 
provided, the case was readjudicated in an April 2005 
supplemental statement of the case (SSOC).  The veteran has 
been provided every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Therefore, the Board finds no defect in notice that 
results in any prejudice to the veteran.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  Moreover, the veteran 
has not shown or alleged any prejudice in the content of the 
notice concerning these issues.

Although the veteran was not notified of all five elements of 
a service connection claim, as required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question not addressed by 
the agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes that the preponderance of the evidence is 
against the claims for service connection, any questions as 
to the appropriate disability ratings or effective dates to 
be assigned are rendered moot.  

As for VA's duty to assist a veteran, the veteran's available 
service medical records, VA treatment records, and private 
treatment records have been obtained and associated with the 
file.  There is no indication that relevant (i.e., pertaining 
to treatment for the claimed disability) records exist that 
have not been obtained or attempted to be obtained.  In this 
case, the Board notes that VA examinations were not ordered 
to evaluate the veteran's claimed ankle, shoulder, and 
respiratory disabilities, as it was determined unnecessary 
after consideration of 38 C.F.R. § 3.159(c)(4) (2005).  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Any "error" to the veteran resulting from 
this Board decision does not affect the merits of his claims 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2005).  
There is no reasonable possibility that further assistance to 
the veteran would substantiate his claims.  See 38 C.F.R. 
§ 3.159(d) (2005).


ORDER

Entitlement to service connection for bilateral ankle 
disability is denied.

Entitlement to service connection for a right shoulder 
disability is denied.

Entitlement to service connection for COPD is denied.




REMAND

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if the 
VA determines it is necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4) (2005).  

The veteran reports that he sustained injuries to his back, 
right elbow, right hip, and bilateral knees during active 
military service when jumping out of helicopters while 
carrying heavy equipment.  Evidence of record shows that the 
veteran currently suffers from lumbar degenerative disc 
disease, bilateral osteoarthritis of the knees, 
osteoarthritis of the right hip, and chronic draining of the 
olecranon bursa of the right elbow.  The Board finds it 
necessary to obtain VA medical examinations for purposes of 
determining whether the veteran's current claimed lumbar, 
right elbow, right hip, and bilateral knee disabilities are 
related to his active military service.

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2005).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination(s) to show the nature and 
extent of his current back, bilateral 
knee, right hip, and right elbow 
disabilities.  For each diagnosis made, 
the examiner should indicate whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
diagnosed disability is related to disease 
or injury during active military service.  
The claims folder and a copy of the REMAND 
should be made available to the examiner 
for review.

2.  Readjudicate the veteran's claims for 
entitlement to service connection for (a) 
spondylolisthesis, status post lumbar 
laminectomies, (b) bilateral 
osteoarthritis of the knees, (c) 
osteoarthritis of the right hip, and (d) 
chronic draining of the olecranon bursa of 
the right elbow.  If the claims remain 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


